DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/22/21 has been entered.

Response to Amendment
The amendment filed 11/22/21 has been entered.  Claims 1-20 remain pending in the application, and no new claims have been added.  

Response to Arguments
Applicant's arguments filed 11/22/21 have been fully considered but they are not persuasive. Applicant argues that the references in the previous rejection fail to teach the amended claim.  However, in another embodiment Schowengerdt figures 14a-f teach a head mounted augmented reality display using spatial light modulators.  Counsel's assertion that Ma in view of Schowengerdt in view of Leubke fails to teach amended Claim1 is merely an argument unaccompanied by evidentiary support, and, thus, is insufficient to rebut Examiner's finding of obviousness.  Arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) (“An assertion of what seems to follow from common experience is just attorney argument and not the kind of factual evidence that is required to rebut a prima facie case of obviousness.”). MPEP §§ 2145, 2129, 2144.03, 716.01(c).  It is noted that "[t]he use of patents as references is not limited to what the patentees describe as their own inventions or In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968))." MPEP §2123.  The examiner also points out that the applicants argument is for “at least one occluder disposed on a distal side of the transparent emissive display” but the claim only states “at least one occluder disposed”. For examination purposes, the claim will be treated as an occluder with no regard to the location with respect to the transparent emissive display. Should the applicant have intended this language, the examiner suggests looking at Claim 18 again where the occluder is disposed on the proximal side of the transparent emissive display, which would be conflicting language.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 10-12, 15-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ma et al (US 2014/0118829), previously cited, in view of Schowengerdt (US 2015/0205126), previously cited, in further view of Leubke et al (US 2014/0168035), previously cited.
Regarding Claim 1: Ma teaches a head mounted display system (figs 3a-11) configured to project light to an eye of a user (fig 3a)  to display augmented reality image content in a vision field of said user (¶48), said head mounted display system comprising: a frame configured to be supported on a head of the user (fig 3a), an eyepiece disposed on the frame (304), at least a portion of said eyepiece being transparent and disposed at a location in front of the user’s eye to provide a view of the environment in front of the user (302, ¶71), and at least one lens array comprising a plurality of lenses (310), wherein said eyepiece comprises a transparent emissive display comprising a plurality of emitters (308, ¶40), said 
Ma does not specifically teach the electrodes being a transparent conductive material.  However, in a similar field of endeavor, Schowengerdt teaches an eyepiece comprising a transparent emissive display (fig 7A&B) comprising electrodes comprising a transparent conductive material (170, 174, ¶72 (ITO)).  It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the device of Ma with the transparent electrodes of Schowengerdt for the purpose of keeping the electrodes from interfering in the augmented display (¶3).  
Ma in view of Schowengerdt does not specifically teach wherein a lens of the plurality of lenses is associated with two or more emitters of a plurality of emitters.  However, in a similar field of endeavor, Leubke (fig 5) teaches a display with at least one lens array comprising a plurality of lenses (328) wherein a lens of the plurality of lenses is associated with two or more emitters (522, 524) of a plurality of emitters (small squares not all marked).  It would have been obvious to one of ordinary skill in the art before the effective filing date to try and provide the combined device of Ma and Schowengerdt with the emitter ratio of Leubke for the purpose of creating a light field using rays of light to simulate the appearance of an object (¶75). 
Ma in view of Schowengerdt in view of Leubke as described above does not specifically teach at least one occluder disposed, the at least on occluder comprising a spatial light modulator (SLM).  However, Schowengerdt (figs 14a-f) further teaches at least one occluder disposed in a head mounted display comprising a spatial light modulator configured to receive electrical input to cause one or more pixels of the spatial light modulator to be transmissive while other pixels of the spatial light modulator are opaque (¶142).  It would have been obvious to one of ordinary skill in the art before the effective filing 
Regarding Claim 2: Ma in view of Schowengerdt in further view of Leubke discloses the invention as described in Claim 1 and Ma further teaches wherein the transparent emissive display comprises an OLED display (¶40). 
Regarding Claim 3: Ma in view of Schowengerdt in further view of Leubke discloses the invention as described in Claim 1 and Ma further teaches wherein the at least one lens array comprises a proximal lens array disposed on the proximal side of the transparent emissive display such that the proximal lens array is between the transparent emissive display and the user’s eye (310).  
Regarding Claim 4: Ma in view of Schowengerdt in further view of Leubke discloses the invention as described in Claim 3 and Ma further teaches wherein the proximal lens array is configured to reduce divergence of light emitted by the transparent emissive display (¶52). 
Regarding Claim 5: Ma in view of Schowengerdt in further view of Leubke discloses the invention as described in Claim 3 and Ma further teaches wherein said proximal lens array comprises lenses having positive optical power (310, convex lenses).  
Regarding Claim 6: Ma in view of Schowengerdt in further view of Leubke discloses the invention as described in Claim 3 and Ma further teaches wherein said proximal lens array is configured to collimate light emitted by the transparent emissive display (¶52).  
Regarding Claim 7: Ma in view of Schowengerdt in further view of Leubke discloses the invention as described in Claim 6 and Ma further teaches wherein the proximal lens array comprises lenses having positive optical power (310, convex lenses) disposed a focal distance from said emitters (see fig 4, 312). 
Regarding Claim 10: Ma in view of Schowengerdt in further view of Leubke discloses the invention as described in Claim 1 and Schowengerdt further teaches a proximal variable focus optical element disposed on a proximal side of the transparent emissive display such that said proximal variable focus optical element is between the transmissive emissive display and the user’s eye (166).  It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the combined device of Ma, Schowengerdt, and Leubke with the variable focus optical element of 
Regarding Claim 11: Ma in view of Schowengerdt in further view of Leubke discloses the invention as described in Claim 10 and Schowengerdt further suggests that the proximal variable focus optical element has an electrical input configured to receive an electrical signal to alter a state of the variable focus optical element and a focus of said variable focus optical element (¶67). Motivation to combine is the same as Claim 10. 
Regarding Claim 12: Ma in view of Schowengerdt in further view of Leubke discloses the invention as described in Claim 10 and Schowengerdt further teaches the proximal variable optical element being configured to alter divergence of light emitted from the transparent emissive display to cause different image content to appear as if emitted from different distances in front of the eyepiece (¶64).  Motivation to combine is the same as Claim 10. 
Regarding Claim 15: Ma in view of Schowengerdt in further view of Leubke discloses the invention as described in Claim 10 and Schowengerdt further teaches a distal variable focus optical element disposed on a distal side of the transparent emissive display such that said distal variable focus optical element is between the transmissive emissive display and the environment in front of the user (166).  Motivation to combine is the same as Claim 10. 
Regarding Claim 16: Ma in view of Schowengerdt in further view of Leubke discloses the invention as described in Claim 15 and Schowengerdt further suggests that the distal variable focus optical element has an electrical input configured to receive an electrical signal to alter a state of the variable focus optical element and a focus of said variable focus optical element (¶67). Motivation to combine is the same as Claim 10. 
Regarding Claim 18: Ma in view of Schowengerdt in further view of Leubke discloses the invention as described in Claim 10 and Schowengerdt further teaches an occluder disposed on the proximal side between the transparent emissive display and the user’s eye (¶16, light modulator).  Motivation to combine is the same as Claim 1. 
Regarding Claim 19: Ma in view of Schowengerdt, in further view of Leubke discloses the invention as described in Claim 18 and Schowengerdt (figs 14a-f, specifically 14b) further teaches where 
Regarding Claim 20: Ma in view of Schowengerdt in further view of Leubke discloses the invention as described in Claim 19 and Schowengerdt further teaches electronics electrically coupled to said electrical input of said first and second spatial light modulators to cause one or more pixels on said first spatial light modulator to be transmissive while surrounding pixels are opaque and one or more of said pixels on said second spatial light modulator to be transmissive while surrounding pixels on said second spatial light modulator are opaque such that light of a certain angular direction that is emitted from certain emitters of the transparent emissive display propagates both through said transmissive pixels of said first spatial light modulator and through said transmissive pixels of said second spatial light modulator (¶142). Motivation to combine is the same as Claim 1. 

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Ma et al (US 2014/0118829), previously cited, in view of Schowengerdt (US 2015/0205126), previously cited, in further view of Leubke et al (US 2014/0168035), previously cited, in further view of Xiao (US 2016/0327798), previously cited.
Regarding Claim 8:
Regarding Claim 9: Ma in view of Schowengerdt in further view of Leubke in further view of Xiao discloses the invention as described in Claim 8 and Xiao further teaches wherein said distal lens array has optical power of an opposite sign and similar magnitude as an optical power of lenses of the proximal lens array (¶36, counter power necessary to be able to see the object as if the AR display doesn’t exist). Motivation to combine is the same as Claim 8. 

Claims 13-14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ma et al (US 2014/0118829), previously cited, in view of Schowengerdt (US 2015/0205126), previously cited, in further view of Leubke et al (US 2014/0168035), previously cited, in further view of Itani (US 2017/0168307), previously cited.  
Regarding Claim 13: Ma in view of Schowengerdt in further view of Leubke discloses the invention as described in Claim 10 but does not specifically teach wherein said proximal variable focus optical element is configured to vary between two states that introduce different negative optical powers to vary divergence of light from the transparent emissive display.  However, in a similar field of endeavor, Itani teaches a head-mounted display (fig 7) comprising a proximal variable focus optical element disposed on a proximal side of the transparent emissive display such that said proximal variable focus optical element is between the transmissive emissive display and the user’s eye (746A &B) wherein said proximal variable focus optical element is configured to vary between two states that introduce different negative optical powers to vary divergence of light from the transparent emissive display (fig 7, concave ¶156). It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the combined device of Ma, Schowengerdt, and Leubke with the proximal variable focus optical element configuration of Itani for the purpose of enabling tailoring changes in focal vergence based on local conditions or individual viewer characteristics (¶152).
Regarding Claim 14: Ma in view of Schowengerdt in further view of Leubke discloses the invention as described in Claim 10 but does not specifically teach wherein said proximal variable focus optical element is configured to collimate light from the transparent emissive display when in one state. However, in a similar field of endeavor, Itani teaches a head-mounted display (fig 7) comprising a proximal variable focus optical element disposed on a proximal side of the transparent emissive display 
Regarding Claim 17: Ma in view of Schowengerdt in further view of Leubke discloses the invention as described in Claim 15 but does not specifically teach the distal element countering the proximal element.  However, in a similar field of endeavor, Itani teaches a distal optical element being configured to provide optical power to counter optical power introduced by the proximal optical element to reduce refraction effects of the proximal optical element on the view of the environment in front of the user (¶134).  It would have been obvious to one of ordinary skill in the art before the effective filing date to try and apply this counter power to the combined device of Ma, Schowengerdt, and Leubke with a reasonable expectation of success for the purpose of providing an optical environment that appears to be at substantially the same focal distance when having passed through the optics as when having passed through neither (¶134).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTINA M DEHERRERA whose telephone number is (303)297-4237. The examiner can normally be reached Monday-Thursday 8:30-5 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRISTINA M DEHERRERA/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        1/18/22